Citation Nr: 9932758	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to May 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 RO decision which denied the 
veteran's claim for an increase in a 30 percent rating for 
major depression.


FINDING OF FACT

The veteran's service-connected major depression results in 
occupational and social impairment, with deficiencies in most 
areas, such as work and family relations, due to various 
symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent rating for major depression 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Codes 9205, 9209 (1996); 38 C.F.R. § 4.130, Codes 
9205, 9211, 9434 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1981 to May 
1986.  His service medical records show he was diagnosed as 
having major depression with melancholia and a borderline 
personality disorder; and he was discharged from service 
because of such conditions.

By a June 1986 RO decision, service connection for major 
depression was granted and a 50 percent rating was assigned 
for such.  By a March 1990 RO decision, the veteran's rating 
for major depression was reduced to 30 percent. 

VA and private medical records, dated in 1992 and 1993, show 
that the veteran received treatment (including lengthy 
periods of hospitalization) for recurrent major depression, 
reported post-traumatic stress disorder (PTSD), and alcohol 
and substance abuse, among other things.

In January 1994, the veteran was hospitalized at a VA 
facility.  On mental status examination, he was alert and 
guarded.  His speech was coherent and relevant.  His thought 
process was coherent; and his memory was intact.  He denied 
having any delusions, hallucinations, or suicidal or 
homicidal thoughts.  He was competent to make his own 
decisions.  During the course of his hospitalization, he 
underwent PTSD counseling and was treated with medication.  
On hospital discharge, the Axis I diagnoses included 
recurrent major depression, moderate alcohol and marijuana 
dependence, substance abuse, combat-related PTSD, and 
intermittent explosive disorder.	

A January 1994 MICA psychosocial assessment reflects that the 
veteran reported he did not want anything to do with his 
family of origin and had no significant relationships.  He 
said he was divorced and his biological child lived with his 
ex-wife.  He said he was unemployed and had last worked 2 
months earlier. 

In March 1994, the veteran was hospitalized at a VA facility.  
He reported he felt as if his life was falling apart.  He 
said he had been married for seven years but had been 
separated from his wife for 20 months.  He said his drinking 
was the reason for his marital problems.  He said he felt 
depressed.  He said he had difficulty with his appetite but 
not with his sleep.  He denied any suicidal or homicidal 
ideation.  During the course of the hospitalization, he 
underwent a mental status examination and it was noted that 
he was oriented to place, time, and person.  He was alert, 
calm, non-agitated, cooperative, and well-mannered.  His 
speech was normal in tone.  His affect was blunt, and his 
mood was depressed.  He denied having any present suicidal or 
homicidal ideas.  He had no delusions or hallucinations.  His 
concentration was intact.  His memory and general knowledge 
were good.  He was able to perform routine tasks.  During his 
hospital stay, it was noted he had depression with symptoms 
including insomnia, and a lack of appetite and interest.  He 
was started on antidepressants.  The discharge diagnoses were 
major depression and alcohol abuse.  His present global 
assessment of functioning (GAF) score was 40, and was 60 in 
the past.

In May 1994, the veteran was admitted to a VA facility.  It 
was noted he had previously received treatment for PTSD and 
depression.  On mental status examination, he was oriented, 
alert, well-groomed, and appeared to be his stated age.  He 
was cooperative.  His speech was spontaneous, relevant, and 
coherent.  His affect was sad, and his mood was depressed.  
He had no hallucinations or delusions.  He said he had 
flashbacks.  It was noted he had no cognitive impairment 
aside from flashbacks and intrusive thoughts of the war.  His 
concentration was, at times, disturbed by intrusive thoughts 
of combat.  His remote and recent memory were good.  He had a 
good store of general knowledge.  His capacity for 
abstraction was intact and his insight and judgment were 
good.  It was noted that he had gone through group therapy 
and had responded well, intermittently.  It was noted that he 
had experienced difficulty focusing as a result of his 
current relationship with a new girlfriend.  On hospital 
discharge, in June 1994, the Axis I diagnoses were chronic 
severe PTSD, depression, and alcohol dependence (by history).  
His GAF score was 40 (in the present and past).

In May 1994, the Social Security Administration (SSA) awarded 
the veteran disability benefits.  The primary diagnosis was 
alcohol dependency and the secondary diagnosis was a 
personality disorder.  It was noted that his disability began 
as of April 1993.

A June 1994 VA consultation report shows that the veteran 
reported he was unemployed and living at the COPIN house.  It 
was noted that in March 1994 he had been in an in-patient 
program for substance abuse rehabilitation but had not 
completed the program.  On mental status examination, he was 
alert, oriented times three, and seemed to be in good contact 
with reality.  He reported having no depression or suicidal 
ideation.  He appeared to be of average intelligence and 
seemed to have adequate insight and judgment.  His recent and 
remote recall appeared intact.  The impression was 
schizophrenia.  

In May 1995, the veteran was admitted to Niagara Falls 
Memorial Medical Center.  He presented for treatment saying 
he wanted to talk to somebody.  He presented as very 
suspicious.  He was very incoherent and paranoid, and had 
loose speech.  During the course of his hospitalization, he 
was started on anti-psychotic medication.  By the latter part 
of his hospitalization, he was less delusional.  The final 
diagnosis was a schizoaffective disorder. 

A May 1995 Questionnaire for the New York Department of 
Social Services, filled out by the veteran shows that he 
helped with household chores.  He said he watched sports, 
read, lifted weights, and gardened, as recreational 
activities.  He also said he like to socialize with certain 
friends.  He said he walked, took a cab, or asked a friend to 
drive him, to places he needed to go to.  He said he had 
previously been a laborer but quit. 

In June 1995, the veteran was hospitalized at a VA facility.  
He related he had broken up with his girlfriend of 14 years 
and had become very sad.  He said he now lived in a hotel 
because he had been kicked out of his apartment.  He also 
said he was unable to recall which hotel he was staying at 
and where it was located.  He said he had lost his job as a 
laborer, which he had held for 8 weeks, and was now 
unemployed.  He related his alcohol intake had increased 
considerably in the 3 days prior to his admission and that he 
had almost no recall of his behavior during such time.  Prior 
to that, he denied any alcohol use.  He said he was unable to 
fall asleep and felt very tired.  As for his prior 
psychiatric history, it was noted he had been admitted to 
many veterans' hospitals.  On admission, he had suicidal 
ideation with firm plans of action.  As for his psychosocial 
history, he said he got married in 1989 and divorced in 1994; 
and he said he had no contact with his first wife and 
daughter.  On mental status examination, he looked older than 
his stated age.  His hair was unkempt; he was unshaven; and 
he was dressed appropriately.  He had a slight tremor in his 
hands.  His attitude toward the interviewer was cooperative 
but as the interview progressed he became slightly hostile.  
His speech was spontaneous and not pressured.  He had normal 
tone and inflection.  Speech was of good quantity, coherence, 
and focus.  His thought content was concerned about the 
welfare of his ex-girlfriend and the future of his 
relationship with her.  He said he was frightened of losing 
her.  He denied any suicidal or homicidal ideation.  He had 
no perceptual disturbance and there was no evidence of any 
obsession.  He denied having any manic symptoms.  He was 
oriented times three.  His concentration and recollection 
were good.  His intelligence was noted as above average.  His 
insight and judgment were fair.  The examiner noted that he 
was unemployed on hospital admission and would likely return 
to such a status after his hospital discharge.  It was noted 
he was able to carry out routine tasks.  The DSM-IV Axis I 
diagnosis on discharge in June 1995 was alcohol dependence.  
The GAF score was 40 on admission and about 60 at the time he 
left the hospital.

Later records from June 1995 show that the veteran presented 
for emergency treatment, reporting he had increased problems 
with his girlfriend.  He said he wanted all the pain and 
confusion to go away.  He said he had increased depression, 
frustration, and episodes of homicidal and suicidal ideation.  
The impressions were depression (with suicidal and homicidal 
ideation) and PTSD. 

A July 1995 VA record shows that the veteran was hospitalized 
over-night at a VA facility.  He reported he had a history of 
alcohol abuse and feelings of depression.  He also reported 
occasional use of marijuana.  The Axis I discharge diagnoses 
included a history of bipolar illness, and alcohol and 
marijuana abuse; and the Axis II diagnosis was a history of a 
borderline personality disorder. 

A July 1995 psychiatric record, prepared by Harry W. 
Goldfarb, M.D., for the bureau of disability determinations, 
shows that the veteran reported he was divorced and was now 
living with his girlfriend.  He said he wanted to go to work 
and would love to learn how to build furniture or look after 
animals.  On examination, he was clean and casually dressed.  
He was oriented in all three spheres.  He was tense and it 
was noted that his nails were bitten.  His conversation was 
relevant and coherent; and his speech was pressured.  There 
was no evidence of a thought disorder or delusional or 
hallucinatory activity.  His affect was appropriate.  He 
seemed to be somewhat euphoric but his sensorium was intact.  
Recent and remote events were recalled clearly, and his 
knowledge of current events was adequate.  He was of average 
intelligence, and his insight and judgment were marginal but 
adequate.  It was opined that there was no evidence of a 
psychosis and that the preferable diagnosis was a generalized 
anxiety disorder or dysthymic disorder.  It was also noted 
that he had alcohol dependence (by history) and a personality 
disorder (which was not otherwise specified).  It was 
recommend that he receive further psychiatric help to deal 
with his anxiety and depression. 

By an August 1995 SSA determination, the veteran's disability 
benefits were terminated effective October 1995.  Medical 
records prepared for SSA purposes show that the veteran had 
made a medical improvement, was no longer disabled, and had 
the capacity to perform various jobs.  

In 1996, the veteran failed to report for a VA compensation 
examination.

At a February 1997 RO hearing, the veteran related he was not 
taking any medication for his psychiatric condition.  He said 
he had stopped going to the VA because they refused to give 
him the medication he needed and also because he was 
repeatedly referred for alcohol abuse problems.  As for his 
current symptoms, he said he was always depressed, moody, and 
gloomy.  As for his social life, he said, he typically spent 
time in the basement with his fishing equipment.  He said he 
tried to stay away from people, generally distrusting them.  
He also said he spent time fishing with his buddy, hanging 
out at the bait shop, and occasionally shoveling a neighbor's 
sidewalk.  He said he participated in activities such as 
fishing, taking long walks, and watching television.  He said 
he slept poorly and had nightmares.  He said he was currently 
receiving Social Security benefits.  He said he had a great 
memory.  He said his last occupation involved work as an 
arborist; he said he worked for a tree company and had a 
position which was similar to that of a lumberjack, chopping 
trees down.  He said he drank a little bit, just to relax.  
He said he had anxiety attacks including one during the 
actual (February 1997) RO hearing.  He also said he had 
previously tried to commit suicide. 

A March 1997 VA compensation examination report shows that 
the veteran related he had difficulty going to the VA 
facility in Niagara Falls as he had to take different buses.  
As for current complaints, he said he was very depressed and 
had feelings of hopelessness, helplessness, and suicide; he 
said he was drinking; and he said he could not get himself to 
do anything.  He related he had been seen for suicide 
attempts in 1993, 1994, and 1995.  It was noted he was very 
evasive about his current circumstances aside from saying 
that he was very depressed and had a sleeping problem.  He 
said he still had thoughts about suicide, but denied having 
any delusions or hallucinations.  On examination, he was 
oriented to time, place, and person.  His memory seemed to be 
fair for recent and remote events.  His judgment seemed to be 
fair and adequate in terms of his day to day living.  (The 
examiner indicated that it was difficult to judge whether the 
veteran was telling the truth.)  The Axis I diagnosis was 
major recurrent depression; the Axis II diagnosis was a 
borderline personality disorder.  In an October 1997 addendum 
to the March 1997 examination report, it was indicated that 
the veteran had a GAF score of 60.  It was noted that the 
veteran talked of suicide, drinking, and being depressed but 
was also circumstantial and evasive.

In a June 1997 application for a total compensation rating 
based on individual unemployability, the veteran indicated he 
had last worked in June 1995; and he said his occupation that 
year was that of a tree climber.  He also indicated that he 
had worked for brief periods in 1993, on a dairy farm and as 
a horse groomer.

In a November 1997 questionnaire of the New York State 
Department of Social Services Office of Disability 
Determinations, the veteran indicated he lived with his 
girlfriend and her son.  He indicated that while his 
girlfriend did the shopping and cooking most to the time, he 
cooked 2 to 3 times per week.  He said he vacuumed and helped 
with the dishes.  He said his recreational activities 
included fishing, reading, and watching television.  He said 
he did not visit others very often unless he went fishing.  
He said he traveled by Metro, bus, or by foot.  He said he 
worked as a laborer from March 1995 to April or May 1995.  He 
said his problems on the job included his inability to get 
along with a couple of people because they did not do any 
work.  He said he quit before he got fired.  He said he had 
worked in landscaping from May to June 1996.  He said he 
liked the job but also said his boss was very pushy and left 
him to do all of the work while he (the boss) played golf.  
He declined to give the names of other people to contact (for 
information regarding the veteran's day-to-day life); and he 
said he did not know that many people who were very close to 
him.

In a November 1997 questionnaire for the New York State 
Department of Social Services Office of Disability 
Determinations, the veteran's girlfriend indicated that the 
veteran lived with her and her son.  She said he shopped and 
helped around the house, once or twice a week.  She said the 
veteran liked to fish, read, and watch television as 
recreational activities.  She said he spent most of the time 
by himself.  When he traveled, she said, he took the bus; and 
she said he traveled a couple of times per week.  She said 
that she paid all of the bills but that the veteran gave her 
money.

In December 1997, the veteran was examined by a psychologist, 
Thomas C. Dickinson, Ph.D.  Dr. Dickenson noted that 
available information revealed that the veteran had been 
diagnosed (by others) as having chronic severe PTSD, 
depression, and alcohol dependency.  On interview, it was 
noted that the veteran had nice grooming and was alert, 
pleasant, and cooperative.  He had appropriate emotions but 
had a tense attitude and rapid replies.  It was noted he had 
traveled to the interview by bus.  He said his last job had 
been as a laborer for a construction company.  He said he had 
worked until March 1995, when he had a dispute with a co-
worker and quit.  Thereafter, he said, he found himself 
having auditory hallucinations; and he said he was 
hospitalized and medicated for such.  He said he used to 
drink heavily but had since given up such 4 years ago.  He 
denied any drug abuse.  It was noted that he could do most 
daily things such as shop, cook, check his change, complete a 
job application, write a letter to a friend, do the laundry, 
clean his place, and pay his bills, etc.  It was noted that 
his first marriage had ended three years ago and that he had 
one child.  He said he was now living with his girlfriend, 
whom he described as supportive.  He said he wanted more 
children and voiced a number of other aspirations for the 
future.  He said his thinking and memory was fair; he said he 
had depression and three previous suicide attempts many years 
ago; he said he was moody, anxious, and had difficulty 
sleeping.  He spoke of trouble concentrating and said he was 
suspicious of others.  He related he had temper troubles and 
had lost friends because of such.  It was also noted he did 
have a best friend now.  He denied having any current 
delusions, hallucinations, social fears, impulsivity, and 
social withdrawal etc.  He said he felt better adjusted and 
he was starting to do things.  He said he wanted to get a 
truck so that he could work.  He also said he wanted group 
therapy as such had helped him in the past.  It was noted 
that his recreational activities included watching television 
and reading.  His social outlets were described as limited, 
aside from fishing.  In summary, it was noted that the 
veteran was pleasant and cooperative but also tense and 
nervous.  The impression was of an individual with basically 
average intelligence, and a good educational background and 
work history.  It was noted that he had serious emotional 
troubles in May 1995 but was no longer on medication or 
counseling.  The impressions were chronic PTSD (of late 
onset) and alcohol use (in good remission).  It was opined 
that in terms of occupational adjustment, he could certainly 
understand and carry out basic job instructions and duties 
but work pressures would be difficult for him.  It was noted 
he would have difficulty with quick decisions, time demands, 
and flexibility.  It was noted that the veteran was a nervous 
person with rapid replies and a tense manner which was 
suggestive of brittle endurance.  His prognosis was deemed 
fair to good.  It was expected that the veteran would have 
continued improvement if he received counseling and 
supportive help.

A January 1998 record, entitled case action advise, which was 
apparently prepared for SSA disability benefit purposes, 
reveals that the veteran had shown improvement.  It was noted 
that his mental status was intact.  He had no hallucinations 
and had not used alcohol in several years.  He had no recent 
hospitalizations, and he was neither receiving counseling nor 
on medication.  It was noted he could independently perform 
his activities of daily living.  He could travel 
independently by bus, and he had a girlfriend.  It was also 
noted that he continued to exhibit anxiety.  It was noted 
that a Ph.D. [Dr. Dickinson] had related that the veteran 
could carry out and understand basic job instructions and 
duties but that the pressures of work would be difficult for 
him to handle.  Based on such, it was opined that his 
disability benefits should be continued.  

By a January 1998 SSA decision, the veteran's disability 
benefits were continued.  His primary diagnosis was an 
affective disorder and his secondary diagnosis was an anxiety 
related disorder.  A SSA determination rationale reflects the 
conclusion that a significant medical improvement had not 
been demonstrated in the veteran's case and that disability 
benefits were to be continued.  In another explanation of the 
SSA determination, it was noted that the veteran had a 
variety of psychiatric diagnoses including schizoaffective 
disorder, bipolar disorder, and PTSD.  He had frequent 
inpatient admissions and drug and alcohol abuse were deemed 
to be contributing factors to his condition.  It was also 
noted that he was in poor compliance with any outpatient 
treatment plan and had frequently decompensated and was only 
marginally stable as an outpatient.  It was opined that if 
his [substance] abuse was to cease his condition was expected 
to improve as was his compliance with treatment. 

In April 1998, Arjay Incorporated indicated that the veteran 
had performed maintenance work for them for about two months 
in 1995.  It was noted that he no longer worked for Arjay 
Incorporated because there was a lack of work.  In July 1998, 
Walter S. Johnson Building Company also indicated that the 
veteran had performed maintenance work for them for about two 
months in 1995.  It was noted that he had quit. 

By a November 1998 RO decision, service connection for 
alcohol and substance abuse, and for PTSD, was denied.  By a 
June 1999 RO decision, a total compensation rating based on 
individual unemployability was denied.  These determinations 
have not been appealed.




II.  Legal Analysis

The veteran's claim for an increase in a 30 percent rating 
for major depression is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disorders were revised.  
The veteran's service-connected major depression was 
initially evaluated as a psychotic disorder.  Under the old 
criteria pertaining to psychotic disorders, in effect prior 
to November 7, 1996, a 30 percent rating is to be assigned 
when there is definite impairment of social and industrial 
adaptability.  A 50 percent rating is assigned when there is 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating is assigned when there is 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 100 percent rating is 
assigned when there are active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Codes 9205, 9209 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found in 38 C.F.R. 
§ 4.130.  Under the new criteria, all psychiatric disorders, 
whether they be psychotic or a psychoneurotic, are rated the 
same.  A 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A rating of 100 percent is 
only merited in those situations in which the veteran's 
mental disability rises to a state of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communications; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.132, Codes 9205, 9211, 9434 (1999).

As the veteran's claim for an increased rating for major 
depression was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the amended 
or current rating criteria may apply, whichever are most 
favorable to the veteran.

As an initial matter, it is noted that the veteran has a 
personality disorder.  A personality disorder is not a 
disease or injury for VA compensation purposes, and related 
impairment may not be considered in support of the veteran's 
claim for an increased rating for major depression.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. 
App. 439 (1992).  Similarly, impairment from non-service-
connected PTSD and drug and alcohol dependency must be 
disregarded when determining the compensation rating for the 
service-connected major depression.  See 38 U.S.C.A. §§ 105, 
1131; 38 C.F.R. §§ 3.301, 4.14; VAOGCPREC 2-97 and 2-98.

A review of the medical evidence shows that the veteran was 
diagnosed as having major depression with melancholia and a 
personality disorder during service.  Shortly after his 
release from active duty, in 1986, service connection was 
granted for major depression with melancholia and a 50 
percent rating was assigned.  In 1990, his rating was reduced 
to 30 percent and has since remained static. 

Medical records from the early 1990s show that the veteran 
received regular treatment, including lengthy periods of 
hospitalization, for his service-connected major depression 
as well as his non-service-connected personality disorder, 
PTSD, and drug and alcohol dependence.  In May 1994, he was 
awarded SSA disability benefits based on a primary diagnosis 
of alcohol dependency and a secondary diagnosis of a 
personality disorder.  In August 1995, his SSA disability 
benefits were terminated as it was determined that the 
veteran had made a medical improvement and was capable of 
working.  

The veteran underwent a VA psychiatric examination (for 
compensation purposes) in March 1997.  At the examination, he 
complained of depression, suicidal thoughts, and a lack of 
motivation to be productive.  On mental status examination, 
he was oriented; his judgment and memory were fair; and he 
denied having delusions or hallucinations.  The Axis I 
diagnosis was major recurrent depression; the Axis II 
diagnosis was a borderline personality disorder; and the GAF 
score was 60.

A few months later, in November 1997, the veteran and his 
girlfriend filled out questionnaires for the New York State 
Department of Social Services, and such reflect that the 
veteran was residing with his girlfriend and her son.  The 
veteran indicated that in 1995 and 1996 he has worked as a 
laborer and in landscaping.  He said his problems on the job 
included his inability to get along with others.  In her 
questionnaire, the veteran's girlfriend indicated that the 
veteran spent most of his time by himself but helped with 
household chores a couple of times per week.  His 
recreational activities were noted as fishing, reading, and 
watching television.  It was also noted that he left his home 
a couple of times per week, either walking or taking public 
transportation to the places he needed to go to.

In December 1997, the veteran underwent an examination by a 
psychologist, Dr. Dickinson.  During the examination, the 
veteran complained of depression, moodiness, anxiousness, and 
difficulty with sleep and concentration.  He denied having 
hallucinations, delusions, social fears, or impulsivity, and 
he denied being socially withdrawn.  He also related he was 
no longer drinking or abusing drugs.  The examiner noted that 
he was alert, pleasant, and cooperative but also tense and 
nervous.  He remarked that the veteran could do most 
practical things for himself (e.g. shop, cook, clean, pay his 
bills, complete a job application, etc.).  His social outlets 
were described as limited; however, it was also noted that he 
had a best friend and was living with his girlfriend, whom he 
called supportive.  The impression was chronic PTSD and 
alcohol use (in good remission).  As to occupational 
adaptability, it was noted that the veteran was of average 
intelligence and had a good education and work history.  The 
examiner opined that the veteran was capable of understanding 
and carrying out job instructions and duties but would have 
difficulty with work pressures.  The prognosis was deemed 
fair to good.  It was pointed out that the veteran would 
continue to improve if he had counseling; and the veteran 
expressed interest in receiving such, saying counseling had 
helped him in the past.

In January 1998, the veteran was awarded SSA disability 
benefits based on a primary diagnosis of an affective 
disorder and a secondary diagnosis of an anxiety related 
disorder.

In sum, the Board notes that impairment from the veteran's 
psychiatric condition has fluctuated in recent years.  While 
he received extensive treatment, including lengthy periods of 
hospitalization, in the early 1990s, for service-connected 
major depression and for various other non-service-connected 
conditions (e.g. personality disorder, PTSD, and alcohol and 
drug dependency), he no longer requires such.  In fact, he 
has not been hospitalized, received counseling, or been on 
medication in recent years.  Notably, at his last VA 
psychiatric compensation examination, in March 1997, his GAF 
score was noted as 60, and such equates to moderate symptoms.

With specific regard to industrial adaptability, it is 
pointed out that the veteran has previous work experience as 
a laborer and as an arborist (or lumberjack).  It appears 
that he became unemployed as of 1995 or 1996.  He asserts he 
has had difficulty retaining employment because of his 
inability to get along with others.  When he was examined by 
a private psychologist, in December 1997, it was opined that 
while he was capable of understanding and carrying out job 
instructions and duties, he would have difficulty with work 
pressure.  With respect to social adaptability, it is noted 
that the veteran does not have a vast social network and 
keeps mostly to himself.  However, he does reside with his 
girlfriend, whom he describes as supportive.  Additionally, 
he has indicated he has a best friend and socializes with 
others at the bait shop and while fishing.

Considering the new rating criteria and resolving reasonable 
doubt in favor of the veteran (38 U.S.C.A. § 5107(b)), the 
Board finds that the evidence as a whole demonstrates that 
the veteran's service-connected major depression produces 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, and mood due to such 
symptoms as suicidal ideation, depression, and difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting) and such support an increased rating, to 70 
percent.  (As the veteran meets the new criteria for a 70 
percent rating, there is no need to consider the old criteria 
for a 70 percent rating.)

The next question is whether the veteran meets the criteria 
for a 100 percent rating under either the old or new 
criteria.  As to the old criteria, it is clear that the 
veteran does not have active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial adaptability.  In fact, 
recent examinations have regularly reflected a complete 
absence of hallucinations and delusions, among other 
psychotic symptoms.  As such, the requirements for a 100 
percent rating under the old rating criteria are not met.  
38 C.F.R. § 4.132, Codes 9205, 9209 (1996). 

As for the new criteria, the evidence fails to show the 
veteran has the typical symptoms listed for a 100 percent 
rating, including gross impairment in thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, the intermittent inability to perform activities of 
daily living, disorientation to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  
Moreover, it is not shown that symptoms from service-
connected major depression (to the exclusion of non-service-
connected psychiatric and substance abuse problems) result in 
total occupational and social impairment.  Thus, the 
requirements for a 100 percent rating under the new criteria 
are not met.  38 C.F.R. § 4.130, Codes 9205, 9211, 9434 
(1999).

It is acknowledged that the veteran is currently in receipt 
of SSA disability benefits based on his psychiatric 
condition.  However, the Board finds that there is other 
evidence on file which is more probative than the SSA 
determination, including the December 1997 examination report 
which reflects the opinion that the veteran is capable of 
working.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(holding that SSA determinations regarding unemployability 
and disability may be relevant in VA disability 
determinations but are not binding.)  Additionally it is 
pointed out that there is absolutely no evidence that the 
veteran has attempted to obtain employment in recent years, 
and as discussed above his psychiatric symptoms do not appear 
to be of a severity to prevent him from holding a job. 

In sum, the Board finds that the veteran is entitled to an 
increased rating of 70 percent for his major depression.  The 
preponderance of the evidence is against an even higher 
rating of 100 percent for the condition; thus the benefit-of-
the-doubt rule does not apply to that aspect of the claim, 
and a 100 percent rating is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating, to 70 percent, for major depression is 
granted. 



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

